Rule 424(b)(2) Registration No. 333-179826 Pricing Supplement dated March 21, 2012 (To Prospectus dated March 1, 2012 and Prospectus Supplement dated March 2, 2012) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89233P6B7 Principal Amount (in Specified Currency): $250,000,000.TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so.
